COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-413-CV
 
CROSSTEX
NORTH TEXAS GATHERING, L.P.                           APPELLANT
 
                                                   V.
 
FORT
WORTH & WESTERN                                                    APPELLEES
RAILROAD AND CEN‑TEX
RURAL RAIL
TRANSPORTATION
DISTRICT                                                                
                                               ----------
         FROM
COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
For Voluntary Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal brought by appellant Crosstex
North Texas Gathering, L.P. against appellee Fort Worth & Western Railroad
and Cen‑Tex Rural Rail Transportation District, Cause No.
2-07-413-CV.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).[2]




Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED:  February 21, 2008




[1]See Tex. R. App. P. 47.4.


[2]The appeals bearing cause
numbers 2-07-403-CV, 2-07-405-CV, and 2-07-406-CV, which were consolidated
pursuant to our January 8, 2008 order, remain pending.